Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rudy Ng, (Reg. No. 56,741), on June 24, 2021. 

Listing of Claims:

32. (Currently Amended) A method for evaluating at least one industrial process for at least the film production of a plastic film or further processing with the film, with at least one production device, which is operated for the film production of the film, and at least one further processing device, which is operated for the further processing with the
same film,
wherein the following steps are carried out accompanying the process:
determining production process data on the production device during the film
production,
determining further processing process data on the further processing device during the further processing,
carrying out of data transmission for the provision of at least the production process data or of the further processing process data,
determining a correlation based on a process model configured to perform a predictive assessment between the production process data and the further processing process data, wherein at least one evaluation criterion is assessed, so that an evaluation result is established,
at least providing the evaluation result or the production process data or the further processing process data, and
adapting the further processing of the film by the at least one further processing
device based on the evaluation result.


48. (Currently Amended) A system for evaluating at least one industrial process for film production of a plastic film or further processing with the film, including:
-	at least one production device for film production of the film, and
-	at least one further processing device for further processing with the same film,
wherein
for a data transmission, a transmission system is connected with the production device and the further processing device, so that production process data of the production device collected during the film production and further processing process data of the further processing device collected during the further processing can be provided, and are assessable to determine a correlation based on a process model configured to perform a predictive assessment between the production process data and the further processing process data, wherein, based on the correlation, an evaluation result is established wherein the further processing device is configured to adapt the further processing of the film based on the evaluation result.

58. (Currently Amended) A processing device for the evaluation of at least one industrial
process for film production of a plastic film or further processing with the same film, including:
an interface unit to connect with a transmission system, wherein, through a data
transmission, at least production process data collected during the film production or further processing process data collected during the further processing are transmittable, via the transmission system, to the processing device, an electronic processing unit, through which a correlation based on a process model configured to perform a predictive assessment is determinable between the production process data and the further processing process data, and wherein, based on the correlation, the electronic processing unit establishes an evaluation result, and
a non-volatile data storage unit for permanent storage of the correlation, and
wherein the evaluation result is transmitted, via the transmission system, to adapt the further processing of the film based on the evaluation result.

61. (Currently Amended) A non-transitory computer program product for evaluating at least one industrial process for film production of a plastic film or further processing with the film, wherein the non-transitory computer program product is configured in such a manner that a method is operable according to:
a method for evaluating at least one industrial process for at least the film production of a film or further processing with the film, with
at least one production device, which is operated for the film production of the film, and at least one further processing device, which is operated for the further processing with the
same film,
wherein
the following steps are carried out accompanying the process:
determining production process data on the production device during the film
production,
determining further processing process data on the further processing device during the further processing,
carrying out of data transmission for the provision of at least the production process data or of the further processing process data,
determining a correlation based on a process model configured to perform a
predictive assessment between the production process data and the further processing process data, wherein at least one evaluation criterion is assessed, so that an evaluation result is established,
at least providing the evaluation result or the production process data or the further processing process data, and
adapting the further processing of the film by the at least one further processing device based on the evaluation result.

63. (Currently Amended) A method for evaluating at least one industrial process for at least the film production of a plastic film or further processing with the film, with at least one production device, which is operated for the film production of the film, and at least one further processing device, which is operated for the further processing with the
film,
wherein
the at least one production device is arranged spatially separated from and independent of the at least one further processing device, and the following steps are carried out accompanying the process:
determining production process data on the production device in the film production,
determining further processing process data on the further processing device in the further processing, 
carrying out of data transmission for the provision of at least the production process data or of the further processing process data,
determining a correlation based on a process model configured to perform a predictive assessment between the production process data and the further processing process data, wherein at least one evaluation criterion is assessed, so that an evaluation result is established,
at least providing the evaluation result or the production process data or the further processing process data, and
adapting the further processing of the film by the at least one further processing device based on the evaluation result.

64. (Currently Amended) A method for evaluating at least one industrial process for at least the film production of a plastic film or further processing with the film, with at least one production device, which is operated for the film production of the film, and
at least one further processing device, which is operated for the further processing with the same film,
wherein
the following steps are carried out accompanying the process:
determining production process data on the production device during the film
production,
determining further processing process data on the further processing device during the further processing,
carrying out of data transmission for the provision of at least the production process data or of the further processing process data,
determining a correlation based on a process model configured to perform a
predictive assessment between the production process data and the further processing process data, wherein at least one evaluation criterion is assessed, so that an evaluation result is established,
at least providing the evaluation result or the production process data or the further processing process data, and
adapting a process module located upstream of the film production based on the
evaluation result in order to produce the film.


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicant has amended the claims over the prior art to include language to obviate the 35 USC 101 rejection and to more clearly define the claimed invention.  Applicant's arguments filed on 03/30/2021 are fully considered and are persuasive. The rejections of all the independent claims and subsequent dependent claims are withdrawn. Applicant has also allowed an Examiner’s Amendment to include the element that the film is a plastic film which further defines the claims and not allow a case where the claims can be interpreted more broadly than justified. (See MPEP 2103(I)(C).) 
It is for these reasons that the applicant's invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116